Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 18, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00105-CR

 
In Re Steven Linares,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On February 5, 2010, relator, Steven Linares, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Mary Lou Keel, presiding judge
of the 232nd District Court of Harris County, to rule on his motion for a speedy
trial.  
Relator’s petition does not comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. 9.5 (requiring filing
party to serve copy on all parties to proceeding at or before time of
document’s filing); 52.3(j) (requiring person filing petition to certify that
he has read petition and concluded that every factual statement is supported by
competent evidence in appendix or record); 52.7(a)(1) (requiring relator to
file with petition certified or sworn copy of every document that is material
to relator’s claim for relief and was filed in any underlying proceeding). 
Moreover, relator has not paid the filing fee or filed an affidavit of
indigence.  See In re Grable, No. 14-04-00779-CV, 2004 WL 1946136, at *1
(Tex. App.—Houston [14th Dist.] Sept. 2, 2004, orig. proceeding) (mem. op.)
(“[W]e are not required to rule on matters unless a filing fee has been paid or
a proper affidavit of indigence has been filed.”); see also Tex. R. App.
P. 20.1 (requiring relator to file affidavit of indigence with petition in
order to proceed without advance payment of costs).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.
Do not publish—Tex. R. App. P. 47.2(b).